                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


       MARK DORY                                      )
                                                      )
                       v.                             )
                                                      )        Case No. 3:16-2730
       JERRY ADDLEMAN AND ESTES                       )
       EXPRESS LINES CORPORATION                      )
                                                      )
                       Defendant.                     )

                                                 ORDER

       Marvin E. Aspen, District Judge:

       The parties filed a Stipulated Order of Dismissal with Prejudice and a Motion for Judgment

on the Record on November 26, 2019 pursuant to a settlement agreement. (Dkt. Nos. 97–98.) In

accordance with the parties’ joint filings, we grant that motion (Dkt. No. 98) and dismiss this case

with prejudice. The parties agree that costs shall be assessed against Plaintiff. All future hearing

dates are stricken. Civil case terminated. It is so ordered.




                                                    ____________________________________
                                                    Marvin E. Aspen
                                                    United States District Judge


Dated: January 27, 2020
